Citation Nr: 1700199	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-34 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for diabetic neuropathy of the right lower extremity in excess of 20 percent.

2.  Entitlement to an increased disability rating (or evaluation) for diabetic neuropathy of the left lower extremity in excess of 20 percent.

3.  Entitlement to an increased disability rating (or evaluation) for diabetic neuropathy of the right upper extremity in excess of 10 percent.

4.  Entitlement to an increased disability rating (or evaluation) for diabetic neuropathy of the left upper extremity in excess of 10 percent.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1959 to May 1962.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the RO in St. Petersburg, Florida, which denied an increased (compensable) disability rating for the service-connected diabetes mellitus.  The matter was previously before the Board in July 2014, where an increased (compensable) disability rating for diabetes mellitus denied.  Further, the Board remanded the issue of entitlement to a TDIU for initial Agency of Original Jurisdiction (AOJ) consideration pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In its July 2014 decision, the Board also found that the issue of increased disability ratings for the service-connected diabetic neuropathy of the upper and lower extremities was not before the Board at that time; however, after subsequent development at the AOJ, the diabetic neuropathy rating issues are now properly before the Board.  Specifically, the Veteran perfected an appeal of the RO's January 2012 denial of increased disability ratings for the service-connected diabetic neuropathy of the upper and lower extremities. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The evidence of record reflects that, per the Board's July 2014 remand directives, the Veteran was provided with adequate notice and the TDIU issue was adjudicated by the AOJ.  As such, the Board finds that Stegall is satisfied as to the issue of entitlement to a TDIU.  Id.

In November 2016, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, stating the intention to discharge the American Legion as representative.  A claimant may revoke a power of attorney or discharge an attorney at any time.  38 C.F.R. § 14.631(f)(1) (2016).  As the Veteran has not appointed a new power of attorney, the Veteran shall proceed pro se at this time.  The Board notes that the Veteran made a statement about possibly appointing a new representative/attorney at some point in the future; however, as the instant decision remands all of the issues on appeal for necessary development, there is no prejudice to the Veteran in issuing a decision at this time.  

In the Veteran's November 2016 statement, the issue of an increased disability rating for diabetes mellitus was raised.  As this issue has not been adjudicated since the previous Board denial, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.  


REMAND

New VA Examination

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran last received a VA diabetic neuropathy examination in February 2013.  Since that examination, VA has received treatment records and lay statements from the Veteran indicating that the symptoms of diabetic neuropathy of all four extremities may have worsened.  As there is a specific suggestion of worsening of disability since the last VA examination, the Board will remand to obtain a new VA diabetic neuropathy examination.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should obtain any outstanding VA treatment records for the period from July 2016.

Further, VA received a letter dated September 2016 from the Veteran's acupuncturist.  The letter included a list of dates from 2010 through 2015 in which the Veteran sought acupuncture treatment for diabetic neuropathy of all four extremities.  While the Veteran received this treatment at a medical office, any such records generated alongside these treatments have not been received by VA.  As such, remand to request these documents, along with any other outstanding private treatment records, is necessary.

TDIU

The outcome of the claim for TDIU could be affected by the results of development ordered on remand; therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issue of increased disability ratings for diabetic neuropathy of all four extremities, and adjudication of entitlement to a TDIU should be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request information as to any additional private treatment for diabetic neuropathy of all four extremities that may have been received.  In particular, the AOJ should request copies of all records from the Veteran's acupuncturist for the period from June 2010 to the present.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

2.  Associate with the record all VA treatment (medical) records pertaining to the treatment of diabetic neuropathy of all four extremities, not already of record, for the period from July 2016.

3.  Schedule the appropriate VA examination(s) to assist in determining the current level of severity of the service-connected diabetic neuropathy of the right and left upper and lower extremities on appeal.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

The VA examiner(s) should report the extent of all diabetic neuropathy symptoms in accordance with VA rating criteria.  In particular, as to the upper extremities, the VA examiner should address where there is complete or incomplete paralysis of the nerve.  If there is incomplete paralysis, the VA examiner should address whether the related symptoms are mild, moderate or severe.  As to the lower extremities, the VA examiner should also address whether there is complete or incomplete paralysis of the nerve.  If there is incomplete paralysis, the VA examiner should address whether the related symptoms are mild, moderate, moderately severe, or severe with marked muscular atrophy.

4.  Then readjudicate the issues of an increased disability rating for diabetic neuropathy of the right lower extremity in excess of 20 percent, an increased disability rating for diabetic neuropathy of the left lower extremity in excess of 20 percent, an increased disability rating for diabetic neuropathy of the right upper extremity in excess of 10 percent, an increased disability rating for diabetic neuropathy of the left upper extremity in excess of 10 percent, and entitlement to a TDIU.  If any benefit sought remains denied, the Veteran and representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





